Per Curiam.
This action was before the court upon a previous occasion, a judgment having been rendered for the plaintiff. Upon that appeal, the judgment was reversed and a new trial ordered. Upon the new trial the same evidence was introduced before the jury as had been introduced upon the first trial, and, in pursuance of the decision upon the previous appeal, the judge presiding dismissed the complaint, and from the judgment thereupon entered this appeal is taken. Upon an examination of the record now presented, we see no reason to change the views expressed upon the previous appeal, which seem, moreover, to be sustained by the case of Butler v. Townsend, 126 N. Y. 105, 26 N. E. Rep. 1017. For the reasons stated in the opinion upon the previous appeal, the judgment should be affirmed, with costs.